


Exhibit 10.23

AMENDMENT NUMBER ONE TO SECURITY AGREEMENT

AMENDMENT NUMBER ONE TO

SECURITY AGREEMENT

THIS AMENDMENT NUMBER ONE TO SECURITY AGREEMENT (this “Amendment”) is dated as
of July 25, 2002 and is entered into by and among 3Com Corporation (“Grantor”),
on the one hand, and Bank of America, N.A., as administrative agent for the
various financial institutions that are or may from time to time become parties
to the Credit Agreement referred to below (collectively, the “Lenders” and
individually, a “Lender”) (in such capacity, together with its successors and
assignees in such capacity, the “Agent”).  All capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to them in the Security
Agreement (as hereinafter defined).

R E C I T A L S

WHEREAS, Grantor, the Lenders and the Agent have entered into that certain
Credit Agreement dated as of November 28, 2001 (as amended and supplemented, the
“Credit Agreement”), and Agent and Grantor have entered into that certain
Security Agreement, dated as of November 28, 2001 (as amended and supplemented
the “Security Agreement”); and

WHEREAS, Grantor desires to amend the Security Agreement and the Agent and the
Required Lenders are willing to do so, subject to the terms and conditions
stated herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Agent (on behalf of itself and the required Lenders) and the
Grantor hereby agree as follows:

A G R E E M E N T

Section 1.              Amendment to the Security Agreement.  The Agent, Lenders
and Grantor agree that Section 4(c)(D) of the Security Agreement is hereby
amended in its entirety to read as follows:

“(D) on consignment, provided that the Grantor has taken all actions necessary
to protect its interests in such Collateral against such consignees and their
creditors (including the filing of precautionary financing statements against
such consignees and has provided to Agent an assignment of such financing
statements);  provided, however, that the Grantor may place on consignment (1)
Inventory having a fair market value of approximately $4,000,000 and delivered
prior to July 1, 2002 to America II Electronics at their warehouse at 2600 118th
Avenue North, St. Petersburg, Florida 33716, and (2) Collateral having a fair
market value of up to $250,000 per fiscal quarter, but in no event shall Grantor
place on consignment Inventory having a fair market value of more than
$2,500,000 outstanding at any one time, with any consignees, in each case

 

1

--------------------------------------------------------------------------------


 

without the necessity of taking the foregoing protective actions so long as such
Collateral has not been included in the Borrowing Base (or if it has been
included, it has been removed (with written notice to Agent) prior to delivery
to the consignee); or”

 

Section 2.              Conditions Precedent.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

A.            Amendment.  A fully executed copy of this Amendment signed by the
Grantor shall be delivered to Agent.

B.            Other Documents. Grantor shall have executed and delivered to
Agent such other documents and instruments as Agent may reasonably require.

Section 3.              Miscellaneous.

A.            Survival of Representations and Warranties.  All representations
and warranties made in the Security Agreement or any other document or documents
relating thereto, including, without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Agent or Lenders
or any closing shall affect the representations and warranties or the right of
Agent or Lenders to rely thereon.

B.            Reference to Agreement.  The Security Agreement, each of the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Security Agreement as amended hereby, are hereby amended so
that any reference therein to the Security Agreement shall mean a reference to
the Security Agreement as amended hereby.

C.            Agreement Remains in Effect.  The Security Agreement and the Loan
Documents, as amended hereby, remain in full force and effect and the Grantor
ratifies and confirms its agreements and covenants contained therein.  The
Grantor hereby confirms that, after giving effect to this Amendment and the
Waiver Letter of even date herewith by Agent and addressed to the Grantor, no
Event of Default or Default exists as of such date.

D.            Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

E.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

F.             Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Agent, the Lenders and Grantor and their respective
successors and assigns; provided, however, that Grantor may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent and Lenders.

 

2

--------------------------------------------------------------------------------


 

G.            Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

H.            Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

I.              NO ORAL AGREEMENTS.  THIS AMENDMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN AGENT AND
GRANTOR AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN AGENT AND GRANTOR.

*     *     *     *     *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date set forth above.

 

 

3COM CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

4

--------------------------------------------------------------------------------

